     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 1 of 11



1    BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
2    Yeremey O. Krivoshey (State Bar No.295032)
     1990 North California Blvd., Suite 940
3    Walnut Creek, CA 94596
     Telephone: (925) 300-4455
4    Email: ltfisher@bursor.com
             ykrivoshey@bursor.com
5
6    BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
7    2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
8    Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
9    E-Mail: scott@bursor.com

10   Attorneys for Plaintiff

11
12                              UNITED STATES DISTRICT COURT

13                             EASTERN DISTRICT OF CALIFORNIA

14
     MIKE CORTES, on Behalf of Himself and all    Case No. 2:16-cv-00823-MCE-EFB
15   Others Similarly Situated,
16                             Plaintiff,         AMENDED CLASS ACTION
            v.                                    COMPLAINT
17
18   NATIONAL CREDIT ADJUSTERS, L.L.C.,
                                                  JURY TRIAL DEMANDED
19                             Defendant.

20
21
22
23
24
25
26
27
28
     AMENDED CLASS ACTION COMPLAINT
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 2 of 11



1           Plaintiff Mike Cortes (“Plaintiff”), individually and on behalf of all others similarly
2    situated, alleges the following on information and belief, except that Plaintiff’s allegations as to his
3    own actions are based on personal knowledge.
4                                       NATURE OF THE ACTION
5           1.      Beginning in early 2016, National Credit Adjusters, L.L.C. (“NCA” or
6    “Defendant”) made at least 25 calls to Mr. Cortes on his cellular telephone using an autodialer
7    and/or an artificial or prerecorded voice without his prior express consent. This barrage of calls
8    occurred almost daily, and to make matters worse, occurred even after Mr. Cortes instructed
9    Defendant to stop calling him.
10          2.      Plaintiff brings this action for injunctive relief and statutory damages arising out of
11   and relating to the conduct of Defendant in negligently, knowingly, and willfully contacting
12   Plaintiff and class members on their cellular telephones using an autodialer and/or artificial or
13   prerecorded voice without their prior express written consent within the meaning of the Telephone
14   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
15          3.      Plaintiff further brings this action for Defendant’s violation of the Fair Debt
16   Collection Practices Act, 15 U.S.C. 1692, et seq. (hereinafter “FDCPA”) and California’s
17   Rosenthal Fair Debt Collection Practices Act, Civil Code 1788 et seq. (hereinafter, the “Rosenthal
18   Act”), which prohibit debt collectors from engaging in abusive, deceptive and unfair practices in
19   their collection of consumer debts. Plaintiff alleges that Defendant engaged in a campaign of
20   harassment in an attempt to coerce payment of a consumer debt.
21                                                 PARTIES
22          4.      Plaintiff Mike Cortes is, and at all times mentioned herein was, a resident of
23   Sacramento, California and a citizen of the State of California.
24          5.      Defendant National Credit Adjusters, L.L.C., is a Kansas corporation with its
25   principal place of business located in Hutchinson, Kansas. Defendant is a debt collector as defined
26   by 15 U.S. C. § 1692a.
27
28
     AMENDED CLASS ACTION COMPLAINT                                                                           1
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 3 of 11



1                                       JURISDICTION AND VENUE
2            6.      This Court has subject matter jurisdiction over this action pursuant to the Class
3    Action Fairness Act of 2005, Pub. L. No. 109-2 Stat. 4 (“CAFA”), which, inter alia, amends 28
4    U.S.C. § 1332, at new subsection (d), conferring federal jurisdiction over class actions where, as
5    here: (a) there are 100 or more members in the proposed classes; (b) some members of the
6    proposed classes have a different citizenship from Defendant; and (c) the claims of the proposed
7    class members exceed the sum or value of five million dollars ($5,000,000) in aggregate. See 28
8    U.S.C. § 1332(d)(2) and (6).
9            7.      This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331
10   because this action involves violations of a federal statute, the TCPA. This Court has supplemental
11   jurisdiction for the state law claims pursuant to 28 U.S.C. § 1367.
12           8.      Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant transacts
13   significant business within this District and a substantial part of the events giving rise to Plaintiff’s
14   claims took place within this District. Defendant called Plaintiff’s cellular telephone within this
15   District and attempted to consumer debts, as alleged herein, within this District. Defendant is
16   registered to conduct business within California with the California Secretary of State.
17                          FACTS COMMON TO ALL CAUSES OF ACTION
18   A.      The Telephone Consumer Protection Act Of 1991
19           9.      In 1991, Congress enacted the TCPA in response to a growing number of consumer
20   complaints regarding certain telemarketing practices.
21           10.     Among other things, the TCPA prohibits “initiat[ing] any telephone call to any
22   residential telephone line using an artificial or prerecorded voice to deliver a message without the
23   prior express consent of the called party. . . .”
24           11.     According to findings by the Federal Communications Commission (“FCC”), such
25   calls are prohibited because prerecorded telephone calls are a greater nuisance and invasion of
26   privacy than live solicitation calls, and such calls are costly and inconvenient.
27
28   AMENDED CLASS ACTION COMPLAINT                                                                          2
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 4 of 11



1           12.        The FCC has issued rulings clarifying that in order to obtain an individual’s consent,
2    a clear, unambiguous, and conspicuous written disclosure must be provided by the individual.
3    2012 FCC Order, 27 FCC Rcd. at 1839 (“[R]equiring prior written consent will better protect
4    consumer privacy because such consent requires conspicuous action by the consumer—providing
5    permission in writing—to authorize autodialed or prerecorded telemarketing calls. . . .”).
6    B.     Defendant’s Robocalls to Plaintiff
7           13.        Prior to the calls at issue in this action, Plaintiff never had any contact with
8    Defendant. Plaintiff has never consented in writing, or otherwise, to receive autodialed or
9    prerecorded telephone calls from Defendant. Plaintiff has never provided Defendant with his
10   telephone number.
11          14.        When Plaintiff answers calls from Defendant, he hears a pause or dead air,
12   indicating use of an automatic telephone dialing system. While on some calls a live person would
13   eventually connect, other calls consisted solely of prerecorded messages. On at least one of these
14   calls, Plaintiff instructed Defendant to stop calling him at his cellular telephone number. But
15   Defendant continued calling Plaintiff’s cellular telephone after being instructed to stop. Some of
16   Defendant’s calls were placed before 8:00 a.m.
17          15.        Defendant informed Plaintiff on such calls that it was attempting to collect a
18   consumer debt that Plaintiff purportedly owned.
19          16.        Defendant called Plaintiff using equipment that has the capacity to store or produce
20   telephone numbers to be called using a random or sequential number generator and to dial such
21   numbers.
22                                      CLASS ACTION ALLEGATIONS
23          17.        Plaintiff brings this action on behalf of himself and on behalf of all other persons
24   similarly situated.
25          18.        Plaintiff proposes the following “Robocall Class” definition, subject to amendment
26   as appropriate:
27          All persons within the United States who (a) received a non-emergency telephone call; (b)
            on his or her cellular telephone or residential telephone line; (c) made by or on behalf of
28   AMENDED CLASS ACTION COMPLAINT                                                                           3
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 5 of 11


            Defendant; (d) for whom Defendant had no record of prior express written consent; (e) and
1           such phone call was made with the use of an artificial or prerecorded voice; (f) at any time
2           in the period that begins four years before the filing of the complaint in this action to the
            date that class notice is disseminated.
3
            19.     Plaintiff also proposes the following “Autodialer Class” definition:
4
            All persons within the United States who (a) received a non-emergency telephone call; (b)
5           on his or her cellular telephone or residential telephone line; (c) made by or on behalf of
            Defendant; (d) for whom Defendant had no record of prior express written consent; (e) and
6           such phone call was made with the use of an automatic telephone dialing system as defined
7           under the TCPA; (f) at any time in the period that begins four years before the filing of the
            complaint in this action to the date that class notice is disseminated.
8
            20.     Plaintiff also proposes the following “Do Not Call Class” definition:
9
            All persons within the United States (a) whose phone number is listed on Defendant’s do
10          not call registry; (b) who received a phone call from Defendant; (c) after requesting to stop
            receiving calls from Defendant; and (d) such phone call was placed through the use of an
11          automatic telephone dialing system to such persons’ cellular telephone; (e) at any time in
            the period that begins four years before the filing of the complaint in this action to the date
12          that class notice is disseminated.

13          21.     Plaintiff also proposed the following “FDCPA Class” definition:
            All persons within the United States who received harassing, oppressive, or abusive calls
14          from Defendant including (a) repeated calls to annoy someone, (b) calling at times in
15          violation of curfew, such as before 8:00 a.m. or after 9:00 p.m., (c) threats to take any
            action that cannot legally be taken, or (d) representations or implications that nonpayment
16          of any debt will result in the arrest or imprisonment of any person.

17          22.     Plaintiff also proposes the following “Rosenthal Act Class” definition:

18          All persons within the State of California who received harassing, oppressive, or abusive
            calls from Defendant including (a) repeated calls to annoy someone, (b) calling at times in
19          violation of curfew, such as before 8:00 a.m. or after 9:00 p.m., (c) threats to take any
20          action that cannot legally be taken, or (d) representations or implications that nonpayment
            of any debt will result in the arrest or imprisonment of any person.
21          23.     Plaintiff also proposes the following “Certified Class” definition, which was
22   certified by the Court on August 3, 2018, defined as:
23
            All persons within the United States who (a) are current or former subscribers of the Call
24          Management Applications; (b) and received one or more calls; (c) on his or her cellular
            telephone line; (d) made by or on behalf of Defendant; (e) for whom Defendant had no
25          record of prior express written consent; (f) and such phone call was made with the use of an
            artificial or prerecorded voice or with the use of an automatic telephone dialing system as
26          defined under the TCPA; (g) at any point that begins April 21, 2012 until and including
            August 2, 2017.
27          24.     Plaintiff also proposes the following “2016 California Class” definition:
28   AMENDED CLASS ACTION COMPLAINT                                                                       4
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 6 of 11


            All persons (a) in California; (b) called by or on behalf of Defendant; (c) between January
1           1, 2016 through December 31, 2016; (d) regarding a purported debt owed; (e) using an
            artificial or prerecorded voice or an automatic telephone dialing system as defined under
2           the TPCA
3           25.      Plaintiff represents, and is a member of, these proposed classes. Excluded from the
4    proposed classes are Defendant and any entities in which Defendant has a controlling interest,
5    Defendant’s agents and employees, any Judge and/or Magistrate Judge to whom this action is
6    assigned and any member of such Judges’ staffs and immediate families.
7           26.      Plaintiff does not know the exact number of members in the proposed classes, but
8    reasonably believes based on the scale of Defendant’s business, and the number of online
9    complaints, that the classes are so numerous that individual joinder would be impracticable.
10          27.      Plaintiff and all members of the proposed classes have been harmed by the acts of
11   Defendant in the form of multiple involuntary telephone and electrical charges, the aggravation,
12   nuisance, and invasion of privacy that necessarily accompanies the receipt of unsolicited and
13   harassing telephone calls, and violations of their statutory rights.
14          28.      The disposition of the claims in a class action will provide substantial benefit to the
15   parties and the Court in avoiding a multiplicity of identical suits. The proposed classes can be
16   identified easily through records maintained by Defendant.
17          29.      There are well defined, nearly identical, questions of law and fact affecting all
18   parties. The questions of law and fact involving the class claims predominate over questions which
19   may affect individual members of the proposed classes. Those common question of law and fact
20   include, but are not limited to, the following:
21                a. Whether Defendant made telephone calls to class members using an artificial or
22                   prerecorded voice without their prior express written consent;
23                b. Whether Defendant made telephone calls to class members using an automatic
24                   telephone dialing system;
25                c. Whether Defendant’s conduct was knowing and/or willful;
26                d. Whether Defendant made harassing, oppressive, or abusive telephone calls;
27                e. Whether Defendant is liable for damages, and the amount of such damages, and
28   AMENDED CLASS ACTION COMPLAINT                                                                        5
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 7 of 11



1                  f. Whether Defendant should be enjoined from engaging in such conduct in the future.
2            30.      As a person who received numerous and repeated calls on his telephone through the
3    use of an autodialer and/or artificial or prerecorded voice, without his prior express written consent,
4    Plaintiff asserts claims that are typical of each member of the classes. Plaintiff will fairly and
5    adequately represent and protect the interests of the proposed classes, and has no interests which
6    are antagonistic to any member of the proposed classes.
7            31.      Plaintiff has retained counsel experienced in handling class action claims involving
8    violations of federal and state consumer protection statutes.
9            32.      A class action is the superior method for the fair and efficient adjudication of this
10   controversy. Class wide relief is essential to compel Defendant to comply with the TCPA, the
11   FDCPA, and Rosenthal Act. The interest of the members of the proposed classes in individually
12   controlling the prosecution of separate claims against Defendant is small because the statutory
13   damages in an individual action for violation of the TCPA, FDCPA, and Rosenthal Act are
14   relatively small. Management of these claims is likely to present significantly fewer difficulties
15   than are presented in many class claims because the calls at issue are all automated and the
16   members of the classes, by definition, did not provide the prior express consent required under the
17   statute to authorize calls to their telephones.
18           33.      Defendant has acted on grounds generally applicable to the proposed classes,
19   thereby making final injunctive relief and corresponding declaratory relief with respect to the
20   proposed classes as a whole appropriate. Moreover, on information and belief, Plaintiff alleges
21   that the TCPA, FDCPA, and Rosenthal Act violations complained of herein are substantially likely
22   to continue in the future if an injunction is not entered.
23                                           CAUSES OF ACTION
24                              FIRST COUNT
25      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                      PROTECTION ACT, 47 U.S.C. § 227, et seq.
26
             34.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if
27
     fully stated herein.
28   AMENDED CLASS ACTION COMPLAINT                                                                           6
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 8 of 11



1            35.     The foregoing acts and omissions of Defendant constitute numerous and multiple
2    knowing and/or willful violations of the TCPA, including but not limited to each of the above-cited
3    provisions of 47 U.S.C. § 227 et seq.
4            36.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et
5    seq., Plaintiff and members of the proposed classes are entitled to treble damages of up to
6    $1,500.00 for each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(C).
7            37.     Plaintiff and members of the proposed classes are also entitled to and do seek
8    injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.
9            38.     Plaintiff and members of the proposed classes are also entitled to an award of
10   attorneys’ fees and costs.
11                                SECOND COUNT
              VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT,
12                               47 U.S.C. § 227, et seq.
13           39.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if
14   fully stated herein.
15           40.     The foregoing acts and omissions of Defendant constitute numerous and multiple
16   violations of the TCPA, including but not limited to each of the above-cited provisions of 47
17   U.S.C. § 227 et seq.
18           41.     As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and
19   members of the classes are entitled to an award of $500.00 in statutory damages for each and every
20   call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
21           42.     Plaintiff and members of the proposed classes are also entitled to and do seek
22   injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.
23           43.     Plaintiff and members of the proposed classes are also entitled to an award of
24   attorneys’ fees and costs.
25
26
27
28   AMENDED CLASS ACTION COMPLAINT                                                                         7
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 9 of 11



1                                THIRD COUNT
      VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. 1692, et seq.
2
3               44.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if

4    fully stated herein.

5               45.      Defendant’s course of conduct as more fully described above constitutes numerous

6    and multiple violations of the FDCPA, 15 U.S.C. § 1692 et seq., including but not limited to 15

7    U.S.C. §§ 1692g(a), 1692d(5) and 1692c(a).

8               46.      As a result of Defendant’s actions, Plaintiff and the classes are entitled to recover

9    statutory damages, actual damages, reasonable attorney’s fees, and costs, pursuant to 15 U.S.C. §

10   1692k, et seq.

11                               FOURTH COUNT
          VIOLATIONS OF THE CALIFORNIA ROSENTHAL FAIR DEBT COLLECTION
12                      PRACTICES ACT, Cal. Civ.Code 1788, et seq.
13              47.      Plaintiff incorporates by reference the foregoing paragraphs of his Complaint as if

14   fully stated herein.

15              48.      The foregoing acts and omissions by Defendant in its illegal attempt to collect a

16   consumer debt constitute numerous unfair, deceptive, and/or unconscionable trade practices, made

17   unlawful pursuant to the California Rosenthal Fair Debt Collections Practices Act, including but

18   not limited to Cal. Civ. Code § 1788.11(d) and (e).

19              49.      Defendant also violated Cal. Civ. Code § 1788.17, which requires Defendant to

20   comply with all of the provisions of the FDCPA 15 U.S.C. §§ 1692, et seq. in all of its collection

21   efforts.

22              50.      Therefore, Plaintiff and the Rosenthal Act Class are entitled to recover statutory

23   damages, actual damages, reasonable attorney’s fees and costs.

24                                             PRAYER FOR RELIEF

25              WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all members

26   of the proposed classes the following relief against Defendant:

27                    a. Injunctive relief prohibiting such violations of the TCPA by Defendant in the future;

28   AMENDED CLASS ACTION COMPLAINT                                                                              8
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 10 of 11



1                b. As a result of Defendant’s willful and/or knowing violations of the TCPA, Plaintiff
2                    seeks for himself and each member of the proposed classes treble damages, as
3                    provided by statute, of up to $1,500.00 for each and every call that violated the
4                    TCPA;
5                c. As a result of Defendant’s violations of the TCPA, Plaintiff seeks for himself and
6                    each member of the proposed classes $500.00 in statutory damages for each and
7                    every call that violated the TCPA;
8                d. An award of damages as permitted by the Rosenthal Act and the FDCPA;
9                e. An award of attorneys’ fees and costs to counsel for Plaintiff and the proposed
10                   classes;
11               f. An order certifying this action to be a proper class action pursuant to Federal Rule
12                   of Civil Procedure 23, establishing appropriate classes, finding that Plaintiff is a
13                   proper representative of the classes, and appointing the lawyers and law firm
14                   representing Plaintiff as counsel for the classes;
15               g. Such other relief as the Court deems just and proper.
16                                       DEMAND FOR JURY TRIAL
17           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
18   and all issues in this action so triable of right.
19
20   Dated: February 20, 2020                     Respectfully submitted,

21                                                BURSOR & FISHER, P.A.

22                                                By:      /s/ Yeremey Krivoshey
                                                               Yeremey Krivoshey
23                                                L. Timothy Fisher (State Bar No. 191626)
24                                                Yeremey Krivoshey (State Bar No. 295032)
                                                  1990 North California Boulevard, Suite 940
25                                                Walnut Creek, CA 94596
                                                  Telephone: (925) 300-4455
26                                                Facsimile: (925) 407-2700
                                                  E-Mail: ltfisher@bursor.com
27                                                        ykrivoshey@bursor.com

28   AMENDED CLASS ACTION COMPLAINT                                                                         9
     Case 2:16-cv-00823-MCE-EFB Document 48 Filed 02/20/20 Page 11 of 11


                                    BURSOR & FISHER, P.A.
1                                   Scott A. Bursor (State Bar No. 276006)
                                    2665 S. Bayshore Dr., Suite 220
2                                   Miami, FL 33133-5402
                                    Telephone: (305) 330-5512
3                                   Facsimile: (305) 676-9006
                                    E-Mail: scott@bursor.com
4
                                    Attorneys for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   AMENDED CLASS ACTION COMPLAINT                                          10
